DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 9/24/2021 has been entered. Claims 1-20 remain pending in the present application. 

Information Disclosure Statement
	The information disclosure statement filed on 9/23/2021 has been reviewed and considered by this office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Asp et al. (USPGPUB 20170357225) in view of Geffin et al. (US PGPUB 20130238794) in view of Sridharan et al. (US PGPUB 20130262937). 

Regarding Claims 1 and 11; Asp teaches; A building management system comprising: (Asp; Abstract)
building equipment operable to affect a physical state or condition of a building; (Asp; at least Figs. 1-4; paragraph [0049]; disclose a building management system containing equipment such as a HVAC system for affecting a physical state of a building)
a system manager coupled to the building equipment via a system bus, the system manager configured to: (Asp; at least Fig. 5; paragraph [0096]; disclose a building management system (500) (system manager) coupled to building equipment via a BMS interface (502) which is a local wired (i.e. bus) connection)
generate and transmit a sample of a first timeseries comprising a value of a point associated with the building equipment in response to a determination that the value has changed; (Asp; at least Figs. 7B and 9B; paragraphs [0108]-[0109]; disclose a data platform service (520) for collecting and generating optimized timeseries data and assigns entity information to associate the data with various 
and generate and transmit a sample of a second timeseries in response to a determination that a predetermined amount of time has elapsed since a previous sample was transmitted; (Asp; at least Figs. 7B and 9B; paragraph [0112]; disclose wherein the data platform creates a fault detection timeseries (i.e. second time series))
and a platform external to the system manager configured to: receive and store the sample of the first time series and the sample of the second time series. (Asp; at least paragraph [0113]; disclose applications (530) (i.e. platform) that is remote from the system manager that receives the timeseries samples from the BMS).
Asp appears to be silent on; generate and transmit a sample of a first timeseries comprising a value of a point associated with the building equipment in response to a determination that the value has changed;
and generate and transmit a sample of a second timeseries in response to a determination that a predetermined amount of time has elapsed since a previous sample was transmitted;
However, Geffin teaches; generate and transmit a sample of a first timeseries comprising a value of a point associated with the building equipment in response to a determination that the value has changed; (Geffin; at least Figs. 20-24 and 34; paragraphs [0163]-[0166] and [0306]; disclose a building management system and method for gathering and transmitting timeseries data from a managed element (i.e. equipment) only when a data point value has changed)
The combination of Asp and Geffin are analogous art because they are from the same field of endeavor or similar problem solving are, of timeseries data collection and analysis. 

The combination of Asp and Geffin appear to be silent on; and generate and transmit a sample of a second timeseries in response to a determination that a predetermined amount of time has elapsed since a previous sample was transmitted;
However, Sridharan teaches; and generate and transmit a sample of a second timeseries in response to a determination that a predetermined amount of time has elapsed since a previous sample was transmitted; (Sridharan; at least paragraph [0027]; disclose a system and method transmitting information (i.e. timeseries information of Asp) in response to a determination that a predetermined time period has passed since a node (i.e. piece of equipment) has sent out it’s last message).
 The combination of Asp, Geffin, and Sridharan are analogous art because they are from the same field of endeavor or similar problem solving are, of timeseries data collection and analysis. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of the known method of generate and transmit a message in response to a predetermined period of time has elapsed from a previous message has been sent as taught by Sridharan with the known system of a building management data collection and control system as taught by Asp and Geffin to yield the known result of efficient data collection and creation. One would be motivated combine the cited prior art in order to provide a method for 

Regarding Claims 2 and 12; the combination of Asp, Geffin, and Sridharan further teach; The building management system of Claim 1, wherein: the sample of the first timeseries is a sample of a first timeseries associated with a value of the point; and the sample of the second timeseries is a sample of a second timeseries associated with a status of the system manager. (Asp; at least Fig. 9B; paragraphs [0109] and [0112]; disclose wherein the first time series data relates to building management equipment parameter and the second time series data relates to a status (i.e. fault condition)).

Regarding Claims 3 and 13; the combination of Asp, Geffin, and Sridharan further teach; The building management system of Claim 1, wherein the sample of the second timeseries comprises: a status of the system manager; and a timestamp defining a time at which the sample of the second timeseries was generated. (Asp; at least Fig. 9B; disclose the fault timeseries data and a corresponding timestamp).

Regarding Claims 5 and 15; the combination of Asp, Geffin, and Sridharan further teach; The building management system of Claim 1, wherein the sample of the second timeseries comprises a timestamp defining a time at which the sample of the second timeseries was generated, and the platform external to the system manager is further configured to assign a status to the system manager based on the timestamp in the sample of the second timeseries. (Asp; at least Fig. 9B; disclose wherein the second timeseries includes timestamps for each value or each optimized sample 

Regarding Claims 6 and 16; The combination of Asp, Geffin, and Sridharan further teach; The building management system of Claim 5, wherein the platform external to the system manager is further configured to: store the sample of the second timeseries as a sample of a second timeseries associated with the system manager; (Asp; at least Fig. 9B; paragraphs [0112]-[0113]; disclose wherein applications (530) (platform external to the system manager) is configured to receive and store the second timeseries sample as a second time series associated with the system manager) 
and assign a status to the system manager based on a number of samples of the second timeseries received from the system manager within a predetermined time window. (Sridharan; at least paragraphs [0033]-[0034]; disclose wherein the system and method determines a number of missed samples a system manager was required to send during a predetermined time, and based on the missed signals determining a status of the system manager (i.e. suspicious, dead/disconnected)).

Regarding Claims 7 and 17; The combination of Asp, Geffin, and Sridharan further teach; The building management system of Claim 6, wherein the platform external to the system manager is further configured to: assign a first status to the system manager in response to a determination that the number of samples exceeds a first threshold value; assign a second status to the system manager in response to a determination that the number of samples is less than the first threshold value and greater than a second threshold value; and assign a third status to the system manager in response to a determination that the number of samples is less than the second threshold value. (Sridharan; at least paragraphs [0033]-[0034]; disclose wherein the system monitors the number of pings (samples) a system manager sends during a given period and wherein if the receives a response (i.e. timeseries 

Regarding Claims 8 and 18; The combination of Asp, Geffin, and Sridharan further teach; The building management system of Claim 1, wherein the platform external to the system manager is further configured to: store the sample of the first timeseries as a sample of a first timeseries associated with the point; store the sample of the second timeseries as a sample of a second timeseries associated with the system manager; (Asp; at least Fig. 9B; paragraphs [0109] and [0112]-[0113]; disclose storing the first and second time series data on application platforms external to the system and wherein the first timeseries data is associated with a data point and the second sample is associated with a status)
and assign a first status to the system manager based on the second timeseries associated with the system manager in response to a determination that the system manager is properly connected to the platform external to the system manager; (Sridharan; at least paragraph [0026] and [0028]; disclose assigning an active status based on receipt of a heartbeat response (i.e. timeseries data of Asp) in response to a ping)
and assign a second status to the system manager based on the second timeseries associated with the system manager in response to a determination that the system manager is not properly connected to the platform external to the system manager. (Sridharan; at least paragraph [0028] and [0033]; disclose in response to a node missing a number of responses required based on a periodic ping, assigning a dead status to the node indicating that it is not properly connected to an external platform any longer).

Claims 9 and 19; The combination of Asp, Geffin, and Sridharan further teach; The building management system of Claim 1, wherein: the sample of the second timeseries is a sample of a status timeseries; and the previous sample is a previous sample of the status timeseries. (Asp; at least Fig. 9B; disclose wherein the sample of second timeseries is a sample of a status and the previous sample is related to previous sampled data).

Regarding Claims 10 and 20; The combination of Asp, Geffin, and Sridharan further teach; The building management system of Claim 1, wherein the previous sample is a most recent sample transmitted by the system manager. (Asp; at least Fig. 9B; paragraph [0113]; disclose wherein the platform retrieves the samples as soon as possible thus collecting the most recent sample transmitted by the system manager).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Asp et al. (USPGPUB 20170357225) in view of Geffin et al. (US PGPUB 20130238794) in view of Sridharan et al. (US PGPUB 20130262937) in further view of Drees et al. (US PGPUB 20160377306). 

Regarding Claims 4 and 14; The combination of Asp, Geffin, and Sridharan further teach; The building management system of Claim 1, wherein: the sample of the second timeseries comprises status information for at least one of the building equipment or the system manager; (Asp; at least Fig. 9B; paragraph [0112]; disclose wherein the second sample of the second time series includes a status of the system manager/equipment (i.e. fault))
and transmit the sample of the second timeseries with the timeseries identifier to the platform external to the system manager. (Asp; at least paragraph [0113]; disclose wherein the sample is transmitted to remote application platforms external to the system manager. 
and the system manager is configured to request a status timeseries identifier for the sample of the second timeseries, generate a reported network tree, store the status timeseries identifier as an attribute of the reported network tree, 
However, Drees teaches; and the system manager is configured to request a status timeseries identifier for the sample of the second timeseries, generate a reported network tree, store the status timeseries identifier as an attribute of the reported network tree, (Drees; at least paragraphs [0470]-[0472]; disclose wherein the building system manager is able to utilize association data tables to associate time series data with a specific hierarchy of equipment and their respective connected equipment and create time series data tables associated with each equipment, the system then analyzes the various data table and creates a relational connection between them to form a generated network tree).
The combination of Asp, Geffin, Sridharan, and Drees are analogous art because they are from the same field of endeavor or similar problem solving are, of building system management controls. 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have incorporated the known method of requesting a time series identifier to associate a time series as an attribute of a network tree as taught by Drees with the known system of a building system management controller as taught by Asp, Geffin, and Sridharan. One would be motivated to combine the cited art of reference to allow for optimal storage and retrieval of time series data as taught by Drees (paragraph [0472]).

Response to Arguments
Applicant’s arguments, see pages 8-19, filed 9/24/2021, with respect to the rejection(s) of claims 1 and 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Coekaerts (US PGPUB 20090043887): disclose a system and method for managing and monitoring controller nodes in a distributed control system in which heartbeat messages are used for communicating a connection status to a central controller.

Deng et al. (US PGPUB 20170317910): disclose a system and method for testing the response time of various components in a system using heartbeat messages and based on the responses, determining optimal expected response times to determine a connection status of the components.

Fried et al. (US PGPUB 20120144018): disclose a system and method for monitoring status of nodes in a system in which a maximum wait time or maximum number of messages missed is considering when determining a connection status of the node to the system. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117